                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CAITLIN O’CONNOR,                                   )
                                                    )   Case No. 3:20-cv-00628
       Plaintiff,                                   )
                                                    )   District Judge Richardson
v.                                                  )
                                                    )   Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                               )
                                                    )   Jury Demand
       Defendant.                                   )

              DEFENDANT’S BRIEF REGARDING DISCOVERY DISPUTE

       Defendant, The Lampo Group, LLC, by and through the undersigned counsel and

pursuant to the Court’s Order on February 24, 2021 (Doc. #21), files the following brief

regarding the parties’ current discovery dispute.

       This is a single-plaintiff employment case. Defendant, a purveyor of biblically based

educational resources, has adopted 14 Core Values that broadly guide all aspects of business

operations, including employee conduct. 1 One Core Value is Righteous Living, which Defendant

explains as ‘We believe that character matters. All the time.” Like most employers, Defendant

does not maintain an exhaustive list of conduct that can lead to employee discipline because it is

neither practical nor required. However, as Defendant has encountered and addressed employee

conduct over time, specific rules have developed. One is that Defendant does not allow

employees to engage in premarital sex. There is no dispute that Plaintiff was aware of this rule

and terminated for violating it. Like nearly all disciplinary actions, that decision was made by

Defendant’s Human Resources Committee (“HRC”).




1
 Per the Court’s Order on February 24, 2021 (Doc. #21), Defendant has attached a copy of the
14 Core Values as Exhibit 1.


     Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 1 of 7 PageID #: 169
       Plaintiff has sued Defendant for sex and pregnancy discrimination. 2 (Doc. #18). The

parties’ current dispute concerns the scope of comparator discovery in this case. Plaintiff seeks

discovery regarding all employees who have been disciplined for violating any of Defendant’s

Core Values since January 1, 2018. Defendant believes that discovery should be limited to all

employees who have been disciplined by the HRC for premarital sex since January 1, 2016.

       In disciplinary cases like this, employees are comparators if they are similar in all

relevant respects and engaged in acts of comparable seriousness. See, e.g., Wright v. Murray

Guard, Inc., 455 F.3d 702, 710 (6th Cir. 2006); Ercegovich v. Goodyear Tire & Rubber Co., 154

F.3d 344, 352 (6th Cir. 1998). In Mitchell v. Toledo Hospital, the Sixth Circuit provided three

factors for courts to generally consider when evaluating potential comparators: (i) same

supervisor, (ii) subject to the same standard, and (iii) engaged in the same conduct without

differentiating or mitigating circumstances that would distinguish their conduct or the

employer’s response. 964 F.2d 577, 583 (6th Cir. 1992). However, those factors do not

necessarily apply in every employment case, especially when their application would effectively

remove an employee from the protection of the law because, for example, they held a unique

position or committed a unique infraction. Hampshire v. Henderson, 14 Fed. Appx. 397, 400 (6th

Cir. 2001); Ercegovich at 353. So, the Sixth Circuit has advised district courts to independently

determine the relevant criteria for identifying similarly situated comparators on a case-by-case

basis. Wright at 710. For comparator evidence to be probative of illegal discrimination, the

plaintiff must be so similar to the comparator that the plaintiff’s protected class is the most likely

reason that they were treated differently. Dunina v. LifeCare Hosps. of Dayton, Inc., 2008 BL




2
  Plaintiff has asserted other claims against Defendant, but we do not believe that they are
relevant to this discovery dispute.
                                                  2

    Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 2 of 7 PageID #: 170
108182 at *5 (S.D. Ohio May 21, 2008). 3

         Against this standard, Defendant’s proposed comparators make the most sense. For

Plaintiff to prove that Defendant discriminated against her based on sex or pregnancy, she must

show that a man or non-pregnant employee engaged in premarital sex and was not terminated by

the HRC. See, e.g., Peltier v. United States, 388 F.3d 984, 987 (6th Cir. 2004). So, Defendant has

voluntarily agreed to provide discovery regarding every employee who has been disciplined by

the HRC for premarital sex since January 1, 2016, without regard for whether they held the same

position as Plaintiff, had the same supervisor as Plaintiff, were brought before the same HRC as

Plaintiff 4, or any other circumstances that may differentiate them from Plaintiff. It is very likely

that Defendant will be able to exclude evidence regarding many of these comparators at trial

because their circumstances are so different from Plaintiff, but for discovery purposes, Defendant

is willing to concede these comparators.

         The HRC has disciplined eight other employees, in addition to Plaintiff, for premarital

sex since January 1, 2016. Like Plaintiff, all eight comparators were reviewed by the HRC and

either terminated by the HRC or resigned before the HRC could terminate them. Among those

eight comparators plus Plaintiff, there are five men and four women. Therein lies the problem for

Plaintiff and, we believe, her motivation for seeking expanded discovery. Since January 1, 2016,

the HRC has decided to terminate every employee who engaged in premarital sex and most were

men and not pregnant. 5 That is fatal to Plaintiff’s sex and pregnancy discrimination claims, so


3
    Defendant has attached a copy of this unpublished decision as Exhibit 2.
4
    The HRC consists of committee members who change from time to time.
5
 If Defendant cutoff discovery at January 1, 2018 as Plaintiff suggests, instead of January 1,
2016, the comparator data would be even worse for her. From January 1, 2018 to the present,
Defendant has terminated four men and only two women for premarital sex. Defendant has

                                                  3

      Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 3 of 7 PageID #: 171
she must embark on a fishing expedition to try to keep those claims alive or find new ones. The

Court should not allow it. Had the HRC not terminated a man or non-pregnant employee for

premarital sex or had the HRC terminated more women than men for premarital sex, we

seriously doubt that Plaintiff would be seeking to expand discovery beyond premarital sex.

       Defendant has already provided the names, positions, dates of hire, and termination dates

of those eight comparators to Plaintiff. Defendant has also gathered the eight comparators’

personnel files and e-mails and other documents regarding the HRC’s decision to terminate their

employment, which should all be produced to Plaintiff by Friday, March 12, 2021. Incidentally,

just to produce personnel files and termination-related e-mails and other documents for those

eight comparators, Defendant has reviewed thousands of pages of documents and native files.

       Additionally, last week, Defendant offered to provide Plaintiff with the same discovery—

names, positions, dates of hire, termination dates, personnel files, and termination-related e-mails

and other documents—for the two employees (one man, one woman) who were disciplined by

the HRC for extramarital sex from January 1, 2016 to the present. Although Defendant does not

believe that those two employees are comparable to Plaintiff, Defendant acknowledges that

premarital and extramarital sex are similar, equally capable of leading to pregnancy, and, in that

regard, both have a logical nexus with Plaintiff’s sex and pregnancy discrimination claims. Like

the eight employees who engaged in premarital sex, the HRC terminated both employees who

engaged in extramarital sex before Plaintiff was terminated.

       Plaintiff’s proposed comparators, by contrast, do not make any sense. She initially seeks

discovery regarding every employee who has been disciplined for violating any of Defendant’s




offered to provide discovery back to January 1, 2016 because we already compiled that
information for the U.S. EEOC and have nothing to hide.
                                                 4

    Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 4 of 7 PageID #: 172
Core Values since January 1, 2018. Alternatively, she asks for discovery regarding every

employee who has been disciplined for violating Righteous Living since January 1, 2018.

       First, Defendant’s Core Values are so broad that they collectively encompass every type

of misconduct imaginable. This would expand discovery to reach every employee that Defendant

has disciplined since January 1, 2018, regardless of the nature of their misconduct and any other

circumstances that distinguish them from Plaintiff. Defendant has nearly 1,000 employees. That

is clearly outside the scope of comparator discovery.

       Second, Defendant does not apply or record employee discipline by Core Value.

Defendant’s disciplinary approach is conduct-focused. Employees are disciplined for

misconduct, which incidentally violates one or more Core Values. For example, when we

searched for “Righteous Living” among the termination-related e-mails and documents of the

eight other employees that Defendant has terminated for premarital sex since January 1, 2016,

“Righteous Living” only appeared in three of the employees’ records.

       Third and relatedly, discovery regarding every employee who has been disciplined for

violating Righteous Living since January 1, 2018 would still be artificial and overbroad. To

provide that discovery, Defendant would have to first review every disciplinary action since

January 1, 2018 to determine whether and to what extent the employee’s underlying misconduct

was rooted in Righteous Living, because Defendant does not maintain any records like that. Even

if those records were created today, they would not accurately reflect Defendant’s disciplinary

practices. Moreover, even if Defendant created those records, there is no reason to believe that

Defendant’s disciplinary response to an employee’s pornography addiction, alcohol abuse, drug

abuse, or whatever other behavior may be inconsistent with Righteous Living is probative of

whether Defendant’s termination of Plaintiff for premarital sex constituted sex or pregnancy


                                                5

    Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 5 of 7 PageID #: 173
discrimination. Defendant either enforces its prohibition against premarital sex consistently

between men and women and pregnant and non-pregnant employees or it does not. That is the

central issue in this case and the answer lies with Plaintiff and the 10 other employees who have

been disciplined by the HRC for engaging in premarital or extramarital sex since January 1,

2016.

        Finally, throughout this discovery dispute, Plaintiff has repeatedly referenced the Sixth

Circuit’s decision in Bobo v. United Parcel Service, Inc., 665 F.3d 741 (6th Cir. 2012) to support

her position that comparator discovery in this case should be broad. Legally, Bobo just reiterates

the Sixth Circuit’s holdings in Ercegovich and Wright regarding the flexibility of the comparator

analysis. This case is materially different than Bobo both factually and with respect to the

employer’s willingness and ability to engage in comparator discovery. In Bobo, a race

discrimination and USERRA case, UPS successfully fought to keep comparator discovery

cabined to a single comparator who was essentially identical to the plaintiff in every respect

(including the fact that both admitted to misconduct, rather than denying it and being found

guilty later) except for their protected classes. Id. at 747. Reversing, the Sixth Circuit emphasized

the limited comparator discovery sought by the plaintiff (seven specific fellow supervisors who

ultimately reported to the same management and committed the same or similar misconduct) and

the fact that UPS’ lone comparator had been terminated five months after the plaintiff was

terminated, implying that UPS may have manufactured the comparator to mitigate liability. Id. at

751-53. Here, Defendant has offered 10 comparators, who were all terminated before Plaintiff,

without regard for any commonalities with Plaintiff except that they were all disciplined by the

HRC for premarital or extramarital sex.




                                                 6

    Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 6 of 7 PageID #: 174
                                            Respectfully submitted,


                                            /s/Daniel Crowell
                                            Leslie Sanders (TN #18973)
                                            Daniel Crowell (TN #31485)
                                            WEBB SANDERS PLLC
                                            611 Commerce Street
                                            Suite 3102
                                            Nashville, TN 37203
                                            Telephone: (615) 915-3300
                                            Fax: (866) 277-5494
                                            lsanders@webbsanderslaw.com
                                            dcrowell@webbsanderslaw.com

                                            Attorneys for Defendant



                               CERTIFICATE OF SERVICE

       I certify that, on March 8, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC

Attorneys for Plaintiff



                                                            /s/Daniel Crowell
                                                            Daniel Crowell (TN #31485)
                                                            Attorney for Defendant




                                                7

    Case 3:20-cv-00628 Document 23 Filed 03/08/21 Page 7 of 7 PageID #: 175
